Citation Nr: 0418491	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  44-59 23	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
residuals of right pleural cavity injury.  

2.  Entitlement to restoration of a 30 percent evaluation for 
residuals of shell fragment wound to the right buttock.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1941 to 
June 1945.

The veteran's current agency of original jurisdiction is the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The matter now under reconsideration 
originally came to the Board of Veterans' Appeals (Board) 
from a rating decision of the then VARO in San Antonio, 
Texas, and was the subject of a decision by a panel of the 
Board dated July 23, 1958.

In March 2004, pursuant to 38 U.S.C.A. § 7103(a) (West 2002), 
a Deputy Vice Chairman of the Board granted a motion, filed 
on behalf of the the veteran by his accredited 
representative, requesting reconsideration of the Board's 
July 1958 decision.  The case is now before an expanded panel 
of the Board.  

In the July 1958 decision, the Board characterized the issue 
as entitlement to an increased rating for gunshot wound 
residuals.  Therein, the Board noted the procedural history, 
in that the appeal had begun with the RO effecting rating 
reductions, from 40 to 20 percent for the veteran's service-
connected residuals of right pleural cavity injury, and from 
30 to 20 percent for his service-connected residuals of 
gunshot wound to the right buttock.  In view of the fact that 
the action appealed by the veteran at that time consisted of 
reductions in those two disability ratings, the expanded 
panel of the Board believes that the issues as set forth on 
the first page of the present decision accurately represent 
the current status of the veteran's claims on 
reconsideration. 

We further note that, in a March 2004, the veteran's 
representative argued that if the veteran is unable to rise 
unaided from a sitting position, loss of use of the buttocks 
is shown.  He then raised a claim of entitlement to special 
monthly compensation (SMC) based upon loss of buttock use.  
As the RO has not had the opportunity to address that matter, 
the claim for SMC based upon loss of use use of the buttocks 
is referred to the RO for appropriate development and 
consideration.



In June 2004, based upon the veteran's advanced age, the 
Board considered this case for advancement on the docket, 
under 38 U.S.C.A § 7107; 38 C.F.R. § 20.900(c).  One of the 
undersigned Veterans Law Judges determined that good or 
sufficient cause had been shown, and granted advancement of 
the appeal on the Board's docket.


FINDINGS OF FACT

1.  In a September 1946 rating decision, the RO assigned a 40 
percent evaluation for right pleural cavity injury, residual 
of shell fragment wounds, under 38 C.F.R. § 4.97, Diagnostic 
Code 6818; and a 30 percent evaluation for right and left 
buttocks shell fragment wounds (Muscle Group XIII) (later 
amended to Muscle Group XVII) under 38 C.F.R. § 4.73, 
Diagnostic Code 5313 (later amended to Diagnostic Code 5713), 
equating to moderately severe muscle injury of the posterior 
thigh muscle group; both effective from June 1945, under the 
1945 Schedule for Rating Disabilities.

2.  In May 1947 and October 1948 rating decisions, the RO 
confirmed and continued the 40 percent and 30 percent 
evaluations for the veteran's service-connected residuals of 
pleural cavity injury and residuals of shell fragment wounds 
to the buttocks, respectively.  A January 1952 rating 
decision awarded service connection and a noncompensable 
disability evaluation for mild sensory neuritis.

3.  In a February 1958 rating decision, the RO reduced the 
rating for the veteran's service-connected pleural cavity 
injury from 40 to 20 percent, and the rating for his gunshot 
wound to the right buttock from 30 to 20 percent, both 
effective April 30, 1958; in addition, the RO assigned a 
noncompensable evaluation for superficial scars of the left 
buttock, also effective in April 1958.



4.  The January 1958 VA examination on which the RO based its 
February 1958 reduction from 40 to 20 percent for the 
veteran's pleural cavity injury and the reduction from 30 to 
20 percent for his right buttock disability, was less full 
and complete than the September 1951 VA examination on which 
the previously assigned 40 and 30 percent disability ratings 
had been confirmed and continued. 

5.  Material improvement under the ordinary conditions of 
life in the veteran's residuals of pleural cavity injury was 
not shown so as to justify the RO's February 1958 rating 
action effecting the reduction of the schedular rating from 
40 percent to 20 percent, effective from April 30, 1958.

6.  Material improvement under the ordinary conditions of 
life in the veteran's residuals of gunshot wound to the right 
buttock was not shown so as to justify the RO's February 1958 
rating action effecting the reduction of the schedular rating 
for that disability from 30 percent to 20 percent, effective 
from April 30, 1958. 


CONCLUSIONS OF LAW

1.  As the rating reduction was improperly effected, 
restoration of a 40 percent schedular rating for the 
veteran's service-connected residuals of a pleural cavity 
injury is warranted, effective from April 30, 1958.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5106-5107 (West 2002); 
38 C.F.R. § 3.172 (1956) and 38 C.F.R. § 1955 Supp. § 3.172 
(unchanged in 1958); 38 C.F.R. § 4.97, Diagnostic Code 6818 
(VA Schedule for Rating Disabilities, 1933, loose-leaf 
edition 1957).

2.  As the rating reduction was improperly effected, 
restoration of a 30 percent schedular rating for the 
veteran's service-connected residuals of a shell fragment 
wound to the right buttock is warranted, effective from April 
30, 1958.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106-5107 (West 
2002); 38 C.F.R. § 3.172 (1956) and 38 C.F.R. 1955 
Supp.§ 3.172(unchanged in 1958);  38 C.F.R. § 4.73, 
Diagnostic Code 5317 (VA Schedule for Rating Disabilities, 
1933, loose-leaf edition 1957).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issues adjudicated in this decision has been obtained 
and associated with the claims folder.  The veteran's 
representative has presented thorough and exhaustive 
arguments in support of the present reconsideration, has 
identified no additional evidence to be obtained in this 
matter, and, in an Informal Hearing Presentation of March 
2004, indicated that he was waiving any remaining comment 
period in order for the case to go forward to a final 
decision.  The historical record on appeal is sufficient to 
resolve the matter of the propriety of the rating reductions 
effected in 1958.  In view of the favorable disposition 
herein, no useful purpose would be served by delaying the 
adjudication of these issues further to conduct additional 
development pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  



II.  Factual Background

Service medical records indicate that, in August 1944, the 
veteran was treated for multiple penetrating shell fragment 
wounds to the low back and the right buttock, incurred in 
France as a result of enemy action.  The wounds were 
described as moderate.  Shell fragments evidently penetrated 
the chest cavity, as the records reflect a hemothorax and 
foreign body in the right chest.  The medical records 
indicate that all wounds were debrided and the veteran's 
chest opening was closed, in the area of the 5th and 6th ribs.  
It was noted that his back and buttock wounds healed, but he 
complained of back and right leg pain.  The veteran also 
reported coughing up some blood in the morning.  Metal in his 
lung was noted on X-rays.  In October 1944, the record 
reflects that there was no recurrence of the previously noted 
hemotypsis.  After going on convalescence leave, the veteran 
was returned to full duty in December 1944.  He was awarded 
the Purple Heart medal with cluster.

When examined for discharge from service in June 1945, the 
veteran was noted to have sustained shell fragment wounds to 
the right hip and back in August 1944, with hemoptysis in 
January 1945.  The report describes two minute scars on the 
right hip, with no apparent disability, and residuals of a 
penetrating shell fragment wound of the right posterior 
chest.  It was noted that the veteran was on limited duty 
since his discharge from the hospital in December 1944.  He 
complained of some shortness of breath.  Physical examination 
revealed slight diminished expansion of the right chest, with 
decreased bronchial sounds over the lower half of the right 
lung and history of slight hemotysis in January 1945.  A 
chest-X-ray was reported to show no significant abnormality.

In July 1945, the RO granted service connection for residuals 
of a penetrating wound of the right posterior chest, which 
was assigned a 50 percent pre-stabilization evaluation under 
the VA Schedule for Rating Disabilities, 1933.  Service 
connection, with a noncompensable evaluation, was also 
granted for residuals of shell fragment wounds of the right 
hip.

According to a November 1945 VA examination report, the 
veteran complained of pain on the right side of the back at 
his wound site, and he had some coughing and spitting.  He 
had a slightly tender healed scar over the right side of his 
thorax, two healed nonadherent nonsymptomatic scars over the 
right buttock, and a healed nonadherent nonsymptomatic scar 
on his left buttock.  The right hip function was not 
impaired.  Examination of the veteran's chest revealed that 
fremitus was not increased, and percussion was resonant on 
both lobes.  Breath sounds were slightly rough on the right.  
No rales were heard.  There was no involuntary cough or 
expectoration during examination.  X-rays of the right hip 
revealed shadows of metallic substance seen in the region of 
the wing of the left ileum, the right sacrum, and just above 
the right ileum, with no right hip pathology.  X-rays of the 
chest revealed a small shadow of metallic substance in the 
upper portion of the right side of the chest.  The markings 
of the chest were increased, with no active pathology or 
pleurisy seen.  Diagnoses included mild scars of the right 
and left buttock due to gunshot wounds, a small metallic 
foreign body on the right side of the thorax, and metallic 
foreign bodies in the pelvic region.

In a December 1945 rating decision, the RO assigned an 
initial schedular rating of 30 percent evaluation for 
residuals of a penetrating right posterior chest injury.  The 
disability was evaluated under the 1933 VA Schedule for 
Rating Disabilities, Diagnostic Code 3219.

In an August 1946 written statement, R.O., M.D., said the 
veteran had received several shrapnel wounds to the back and 
buttocks.  Dr. R.O. indicated that the veteran had recently 
experienced quite severe right buttock pain and noticed the 
skin was dead to the touch.  He said the veteran walked with 
a limp in his right leg.  He had a large well-healed scar in 
his back and a smaller, well-healed scar at the level of the 
crest of the ileum.  The veteran also had multiple scars over 
his right buttock posteriorly, with an area of anesthesia 
over the buttock and the lateral side of the thigh.  Dr. R.O. 
opined that the veteran was quite disabled due to his wounds.

In a September 1946 rating decision, the RO amended its 
earlier determination and awarded a 40 percent evaluation for 
the right pleural cavity injury under the 1945 Schedule for 
Rating Disabilities, Diagnostic Code 6818.  The RO also 
granted a 30 percent evaluation for residuals of shell 
fragment wounds to the right and left buttocks with injury to 
Muscle Group XIII (later amended to XVII), under the 1945 
Rating Schedule, Diagnostic Code 5313 (later amended to 
Diagnostic Code 5317).  Both evaluations were made effective 
from June 1945.

In a May 1947 rating action, the RO confirmed and continued 
the evaluations assigned in September 1946.  

In a June 1948 medical certificate, Dr. R.O. reported the 
veteran's complaints of back, neck, and shoulder pain, and 
insomnia.  The veteran had multiple well healed but tender 
scars with an area of anesthesia on the right buttock.  

The veteran underwent VA examination in September 1948.  
According to the examination report, the veteran was 
unemployed.  He reported pains in the right chest anteriorly 
and backache on attempted exertion of any kind.  He had an 
occasional hemoptysis of bright red blood, a teaspoonful in 
amount.  He had a morning cough with production of a small 
amount of greenish sputum.  Examination findings revealed 
that the veteran appeared in no distress.  His chest was 
symmetrical with movement slightly restricted over the lower 
half of the right chest.  Percussion was slightly reduced, as 
were breath sounds and vocal fremitus over the same area.  No 
rales were heard.  It was also noted that the veteran had 
healed scars in the right mid-scapular line and in the right 
dorsal region of the back.  There was moderate residual 
weakness of the right paravertebral muscles, the serratus 
anterior muscles, the latissimus dorsi, and the intercostal 
muscles secondary to these wounds.  The diagnoses were 
adhesive pleuritis, mild, right chest, with retention of 
small foreign body in the 2nd right interspace and residual 
weakness of the muscles of the right dorsal region of the 
back, moderate, secondary to two penetrating shrapnel wounds.  
A chest X-ray taken at the time showed a normal heart, 
diaphragm, and bony thorax, with no lung pathology.  There 
was a small shadow of metallic density seen in the 2nd right 
interspace.

In an October 1948 rating decision, the RO confirmed and 
continued the previously assigned disability ratings that 
were made in September 1946.

The veteran underwent VA examination in September 1951.  
According to the examination report, his complaints addressed 
his chest and legs, and he continued to spit blood.  The 
report indicates that the veteran worked as a radio repairman 
and had lost some time from work because of aching in his 
right leg and the back of his chest.  His chest hurt 
constantly, and he was short of breath on exercise.  On 
examination, the veteran was observed to have a tender 
postoperative scar in the right paravertebral region with no 
muscle damage, a scar under the tip of the right scapula with 
no depression, adherence, or muscle damage, and a scar 
lateral to the spine over the right back near the iliac crest 
that was slightly depressed with no muscle damage evident.  A 
small scar over the right lateral hip above the trochanter 
was noted, with no evidence of muscle damage, and a small 
scar lateral to midline on the left at the level of the 
gluteal crease was also noted.  He complained of paresthesia 
on touching of the right lateral and anterior thigh.  There 
was normal forward and lateral bending of the spine and some 
voluntary limitation of backward bending.  There was some 
prominence of the right paravertebral muscles and no atrophy 
of the right thigh.  Diagnoses were postoperative and shell 
fragment wound scars of the right dorsal chest, lumbar, and 
hip region and left buttock, spasticity of the right 
paravertebral muscles, and subjective paresthesia of the 
right thigh.

A special VA chest examination was also conducted in 
September 1951.  According to the examination report, the 
veteran said that during the past year he felt better than 
previously, and had vague chest pains if he worked too hard.  
He was able to climb two flights of stairs without any 
shortness of breath, and had coughed some blood-streaked 
sputum three months earlier.  He had no chronic cough.  His 
weight was constant.  He felt he fatigued more easily than 
average, and when he breathed deeply he had a feeling of 
fullness in the anterior chest.  On examination, the veteran 
appeared in no distress.  His chest was symmetrical and there 
was some diminution of excursion of the diaphragm on the 
right.  Fremitus and resonance were diminished at the right 
base.  Breath sounds were distant in this area and no rales 
were heard.  The diagnosis was adhesive pleuritis, mild, 
right.  A report of a chest X-ray taken at the time showed 
that the veteran's heart, diaphragm, and bony thorax appeared 
normal, with no lung pathology seen.  There was a small 
shadow of metallic density opposite the anterior portion of 
the 2nd right rib.

A November 1951 diagram of the back of the veteran's body 
reflects his wound scars, including minute superficial scars 
on his left buttock and tender scars on his right buttock. 

In December 1951, the veteran underwent VA neurological 
examination.  The examiner noted that he had experienced 
multiple shell fragment wounds of the back, right side, and 
buttocks in 1944 in service, for which he was hospitalized 
for six months and discharged in 1945.  Two of the wounds 
were tender to the touch, not unduly painful and without 
radiating pain.  The upper wound involved the 12th thoracic 
right nerve, producing hypersensitiveness to sharp 
stimulation; and the lower one involved the right lateral 
cutaneous nerve, producing some sensory change along the 
lateral upper border of the right thigh.  Diagnosis was 
neuritis of peripheral sensory branches of L-1-2-3, right 
segments, and the 12th thoracic nerve.

In a January 1952 rating decision that expressly amended the 
September 1946 rating, the RO awarded service connection and 
a noncompensable disability evaluation for neuritis, sensory, 
mild.

According to a January 1958 VA examination report, the 
veteran had a well-documented history of a gunshot wound 
(sic; original records indicate shell fragment wound) 
involving the anterior right chest.  It was noted that he had 
no symptoms referable to his lungs, and that he said he did 
not feel he had any lung disease.  The veteran did not take 
medicine for lung trouble, and was not under a physician's 
care for any lung disease.  On clinical evaluation, the 
examiner wrote "No" as to the veteran's having pleurisy, 
cough, sputum, hemoptysis, fever, shortness of breath, 
fatigue, or nervousness.  The veteran's diaphragmatic 
excursion was normal, and examination findings of the 
veteran's lungs were essentially normal.  X-rays of the chest 
showed a piece of metal superimposed over the 5th anterior 
rib that, when compared with previous films, reflected that 
"there is no change".  The diagnosis was no lung disease.

A January 1958 VA neurological examination report reflects 
that the veteran was referred regarding his neuritis of L-1-
2-3-of the right lateral cutaneous nerve and right lumbo-
inguinal nerve since 1951.  It was noted that he sustained 
shrapnel wounds to the right posterior trunk and right 
buttock in service and that, when examined at separation, 
scars at the sites of the injury were listed but were 
asymptomatic.  The VA examiner opined that the veteran had 
minimal complaints, and no aches or pains or deformity or 
weakness.  Examination findings observed at the sites of 
various wounds listed were freely movable and asymptomatic.  
The diagnoses were neuritis, right, L-1-2-3, T-12, and lumbo-
inguinal nerve (1951) not now found, and neuritis, right 
lateral femoral cutaneous nerve, mild and traumatic. 

A January 1958 VA examination report indicates that the 
veteran had worked at Kelly Air Force Base for the past 5 
years and lost approximately 60 hours in the past year due to 
illness.  It was noted that he was last examined in December 
1951 and, historically, had suffered multiple penetrating 
shrapnel wounds of the right dorsal region of the back with 
some penetrating the right lung.  The veteran currently 
complained of a continuous right leg limp, and seemed to tire 
easily.  On clinical evaluation, the VA physician noted "no 
change" in the previously described shell fragment wounds 
scars, and no muscle weakness or functional impairment could 
be detected.  The diagnoses were scars, shell fragment wound, 
right chest, back, and buttocks; neuritis, right L-1-2-3, T-
12, and lumbo-inguinal nerve (1951), not found currently; 
neuritis, right lateral femoral cutaneous nerve, mild and 
traumatic; and no lung disease.

In a February 1958 rating decision, the RO reduced the 
veteran's pleural cavity injury from 40 percent to 20 percent 
under Diagnostic Code 6818, and his gunshot wound of the 
right buttock Muscle Group XVII (formerly rated as Muscle 
Group XIII) from 30 percent to 20 percent under Diagnostic 
Code 5317, both effective from April 30, 1958.  The RO also 
assigned a noncompensable evaluation for superficial scars of 
the left buttock, effective April 30, 1958.

In a letter dated February 28, 1958, the RO advised the 
veteran that a review of the evidence, including his last VA 
examination report, had resulted in reduced evaluations for 
his service-connected pleural cavity injury and his 
"gunshot" wound to the right buttock.  The veteran was 
advised that if he felt the change was unjustified he should 
send any evidence he had to the RO by April 30, 1958.

In April 1958, the RO received a written statement from Dr. 
R.O., which was dated in March 1958.  Dr. R.O. said that he 
had treated the veteran for the past twelve years, during 
which the veteran had experienced a lot of trouble from his 
injuries, including back pain that radiated down his right 
leg and shoulder pain treated with large doses of Vitamin B-
12.  The veteran also had chronic fatigue, which the 
physician attributed to his injuries.  Dr. R.O. said that the 
veteran's compensation should be increased before it was 
reduced.


III.  Legal Analysis

As noted above in the Introduction, the July 1958 decision of 
the Board characterized the issue on appeal as entitlement to 
an increased rating for the residuals of the veteran's 
service-connected residuals of his shell fragment wounds.  
However, because the action appealed at that time actually 
consisted of rating reductions, the Board today, on 
reconsideration, recognizes the issues as entitlement to 
restoration of the 40 and 30 percent ratings which had 
previously been in effect.

There is no question that a disability rating can be reduced.  
In February 1958, rating agencies were to handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It was 
considered essential that the entire record of examinations 
and the medical-industrial history be reviewed to ascertain 
whether the recent examination was full and complete, 
including all special examinations indicated as a result of 
medical examination and the entire case history.  
Examinations less full and complete than those on which 
payments were previously authorized or continued were not to 
be used as a basis for reduction.  Ratings on account of 
diseases subject to temporary or episodic improvement were 
not to be reduced on the basis of any one examination, except 
in those instances where all the evidence of record clearly 
warranted the conclusion that permanent improvement had been 
demonstrated.  Even though material improvement in the 
physical or mental condition was clearly reflected, the 
rating agency was to consider whether the evidence made it 
reasonably certain that the improvement would be permanent 
and would be maintained under the ordinary conditions of 
life, i.e., while employed, or if the veteran were 
unemployed, while actively seeking employment.  38 C.F.R. 
§ 3.172(a) (now codified at 38 C.F.R. § 3.344 (2003)).  Such 
provisions applied to ratings that had continued for long 
periods at the same level (i.e., 5 years or more).  They did 
not apply to disabilities that had become stabilized and were 
likely to improve.  38 C.F.R. § 3.172(c).

When reduction of a rating in effect for five years or more 
prior to the date of reduction has been proposed, the 
standard set out in 38 C.F.R. § 3.344 applies.  See 38 C.F.R. 
§ 3.344(c); see also Brown v. Brown, 5 Vet. App. 413, 417 
(five-year period measured from effective date of previous 
award at issue).

This standard requires that there be a finding by the rating 
agency that material improvement in the disability has taken 
place.  Furthermore, this standard requires that, although 
material improvement may be reflected clearly by the 
evidence, the rating agency must find that it appears from 
the evidence that it is "reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life."  38 C.F.R. § 3.344(a).

In this case, the RO's February 1958 action to reduce the 
veteran's disability evaluations was preceded by the required 
due process notice now codified at 38 C.F.R. § 3.105(e) 
(2003).  VA must follow these procedures before it issues any 
final rating action reducing the rating.  See Brown v. Brown, 
supra, at 418.  The Board finds that, in the rating decision 
of February 1958 and the notice accompanying it, the RO 
properly observed these procedures.

However, upon careful review of the record, and with 
consideration of the reasonable-doubt/benefit-of-the-doubt 
doctrine, we conclude that the evidence in this case did not 
warrant the reduction of the ratings at that time.  The Board 
reaches this conclusion as a matter of fact and law.

In February 1958, the rating decision failed to consider 
38 C.F.R. § 3.172 (now section 3.344), which provided that 
the entire record of examinations and the medical-industrial 
history must be reviewed to ascertain whether the recent 
examination (in this case, the VA examination in January 
1958) was full and complete, and that examinations less full 
and complete than those on which payments were authorized or 
continued could not be used as a basis of reduction.  As 
noted above, this regulation also indicates, then as now, 
that, though material improvement in the physical condition 
may be clearly reflected, the rating agency was required to 
consider whether the evidence made it reasonably certain that 
the improvement could be maintained under the ordinary 
conditions of life.

As there is no specific reference to section 3.172 (now 
section 3.344), and no evidence that it was considered in the 
February 1958 rating decision, the remaining question is 
whether the veteran was prejudiced by the error.  Since the 
issue was whether the reduction was justified, and the 
ratings had been in effect for five years or more, the RO was 
required to establish that the rating reductions were in 
compliance with section 3.172.  In this case, we find that 
the RO erred in placing the burden on the veteran to 
demonstrate entitlement to the 40 percent rating for his 
pleural cavity injury and the 30 percent rating for his 
gunshot wound of the right buttock, rather than placing the 
burden on VA to justify a reduction.

The September 1946 rating had assigned a 40 percent rating 
for pleural cavity injury and a 30 percent evaluation for 
gunshot wound to the buttocks, affecting Muscle Group XIII 
(later XVII).  The November 1945 VA examination on which that 
rating was based indicated that the veteran complained of 
some pain on the right side of the back near his wound sight 
with a cough and spitting.  A chest X-ray showed a metallic 
substance in the upper portion of the right side of the 
chest.  The examination revealed two healed, nonadherent, 
nonsymptomatic scars over the right buttock.  There was no 
muscle atrophy and no definite tenderness on pressure over 
the scars.  Diagnoses included mild scar on the right side of 
the thorax due to penetrating "gunshot" wound, mild scars 
on the right and left buttock, small metallic foreign body on 
the right side of the thorax, and metallic foreign bodies in 
the pelvic region.  

At the time of the January 1958 VA examination the veteran 
reported a continuous right limp and said he tired easily.  
Physical examination findings were that there was "no 
change" in previously described shell fragment wound scars, 
and no muscle weakness or functional impairment was detected.  
The examiner reported no pleurisy, cough, sputum, hemoptysis, 
fatigue, or shortness of breath.  Examination of the 
veteran's lungs was essential normal.  A chest X-ray of the 
veteran's chest showed the piece of metal superimposed over 
the fifth anterior rib and, when compared with the previous 
films, reflected that "there is no change".  The pertinent 
diagnoses were scars, shell fragment wound of the right 
chest, back, and buttocks, and no lung disease.

The adjudicative standard set forth in 38 C.F.R. § 3.344(a) 
(formerly section 3.172) for reduction of ratings that have 
been in effect for five years or more prior to the date of 
reduction applied to both the veteran's 40 percent rating for 
his pleural cavity injury and the 30 percent rating for his 
right buttock gunshot wound.  The Board finds that this 
standard was not met in the 1958 reductions.

It is the finding of the Board that the RO failed to apply 
38 C.F.R. § 3.172 (section 3.344), thus rendering the 
decision to reduce the veteran's disability evaluations for 
his service-connected pleural cavity injury and gunshot wound 
of the right buttock void ab initio as not in accordance with 
the law.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 
(1992); see also Brown v. Brown, supra, and Lehman v. 
Derwinski, 1 Vet. App. 339, 343 (1991).  The RO neither 
specifically nor implicitly found material improvement in the 
veteran's conditions based on all the facts that were then of 
record.  In fact, the veteran's treating physician, Dr. R.O., 
provided a timely written statement to the effect that the 
veteran experienced chronic fatigue due to his injuries and 
should receive more compensation, not less.

The Board finds that the 1958 VA examination was less 
thorough and, by regulation, could not be the basis for the 
rating reductions.  In addition, there is also no indication 
that the RO addressed whether any improvement in the 
veteran's condition was attained under the ordinary 
conditions of life, which was a material fact required by 
38 C.F.R. § 3.344.  Accordingly, where the service-connected 
evaluations are reduced without observing the applicable law, 
the rating decision is void from its inception, and the prior 
disability evaluations must be reinstated retroactive to the 
effective date of the reduction.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595-596 (1991).  

Since the February 1958 rating decision failed to consider 
§ 3.172 (now section 3.344), resulting in the application of 
the incorrect legal standard of proof, the veteran was 
prejudiced thereby.  Consequently, restoration of the 40 
percent evaluation for the residuals of pleural cavity 
injury, and restoration of the 30 percent evaluation for 
residuals of shell fragment wound of the right buttock, 
effective from the date of reduction in April 1958, is 
warranted.

The Board notes in addition that, in the March 2004 
presentation, the veteran's representative asserted that all 
the veteran's wounds were debrided in service and therefore 
should be considered moderate injuries, see 38 C.F.R. § 4.73 
(2003), and, thus, each of the veteran's buttocks should be 
evaluated as 20 percent disabling, with consideration of an 
additional rating for the bilateral factor, under 38 C.F.R. 
§§ 4.25, 4.26 (2003) (Where more than one extremity is 
involved, each extremity is to be evaluated separately and 
combined under 38 C.F.R. § 4.25 using the bilateral factor 
under 38 C.F.R. § 4.26, if applicable.).

With all due respect for the representative's articulate and 
forceful arguments, the Board believes the objective and 
probative medical evidence of record does not support such 
contentions.  Rather, the service medical records indicate 
that the veteran's right side was more severely injured by 
the enemy shrapnel than his left side, with penetrating 
damage to Muscle Group XVII.  Debridement of the left buttock 
is not shown by the record; the veteran's left buttock scar 
was never described by any medical professional as other than 
superficial and nontender.  The Board is thus of the opinion 
that the zero percent disability evaluation assigned by the 
RO in 1958 for the veteran's left buttock scar was proper.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804 (1957).  Thus, 
since the service-connected left buttock injury was properly 
evaluated as noncompensable, an additional evaluation for the 
bilateral factor is not warranted.  



ORDER

Restoration of a 40 percent evaluation for residuals of right 
pleural cavity injury is granted, effective from the date of 
reduction in April 1958, subject to the laws and regulations 
governing the award of monetary benefits.

Restoration of a 30 percent evaluation for residuals of shell 
fragment wound to the right buttock is granted, effective 
from the date of reduction in April 1958, subject to the laws 
and regulations governing the award of monetary benefits.



_________________________			_________________________
    ANDREW J. MULLEN				      GEORGE R. SENYK
       Veterans Law Judge				        Veterans Law 
Judge
  Board of Veterans' Appeals			   Board of Veterans' 
Appeals




________________________		
	___________________________
       H. N. SCHWARTZ				               V.L. 
JORDAN
      Veterans Law Judge					Veterans Law 
Judge
  Board of Veterans' Appeals			Board of Veterans' 
Appeals




________________________		
	___________________________
    WAYNE M. BRAEUER				             K. OSBORNE
      Veterans Law Judge				    Acting Veterans 
Law Judge
  Board of Veterans' Appeals			    Board of 
Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



